Citation Nr: 0920826	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for left knee arthritis.  

2.	Entitlement to service connection for a right knee 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1984.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran is already service connected 
for a disorder of the left knee, characterized as status post 
left knee injury, with a 20 percent disability rating 
assigned since 1992 (an intercurrent 100 percent evaluation 
was temporarily assigned based on post-surgical convalescence 
under 38 C.F.R. § 4.30). He is also service connected for 
scarring of the left knee, rated noncompensable. The left 
knee claim here is limited to service connection for 
arthritis.

The Board in March 2003 remanded the appealed claims for 
development. The claims were returned to the Board and in 
April 2006 the Board issued a decision denying service 
connection for left knee arthritis and a right knee 
disability, to include arthritis. The Veteran filed an appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court). In February 2007, the parties to the 
appeal filed a Joint Motion for Remand (Motion). In a 
February 2007 Order, the Court granted the Motion and 
remanded the matter to the Board. A copy of the Motion and 
Order are associated with the claims file.

The Board remanded the issues for additional development in 
June 2007.  

The issue of service connection for a right knee disability, 
to include arthritis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the left knee is not currently demonstrated or 
clinically established.  
CONCLUSION OF LAW

Arthritis of the left knee was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in March and June 2005 and in July 
2007, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the Veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The July 2007 VCAA letter includes all elements to 
satisfy these notification provisions.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).

As noted, the Veteran has been service connected for the 
residuals of an injury of the left knee has been established 
and the issue before the Board relates to service connection 
for arthritis of the knee only.  The Board has reviewed the 
entire evidence of record, including the service treatment 
records, VA outpatient treatment records, and the results of 
VA compensation examinations that were performed in order to 
ascertain whether or not the Veteran has arthritis in his 
left knee for which service connection may be granted.  After 
review, it is determined that there is no basis for a grant 
of service connection.  In this regard, it is noted that VA 
treatment records dated in July 2001 include a report of X-
ray studies showing very early arthritis of both knees, with 
just some minimal medial joint space narrowing.  On 
examination by VA in July 2005, however, the examination of 
the knees was stated to be normal.  At that time, the 
examiner commented that there were no degenerative changes 
found in the left knee, either clinically or 
radiographically.  In that examiner's opinion, it was at 
least as likely as not that the Veteran did not have 
arthritis of his knees.  

Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  In an effort to ascertain 
whether the Veteran demonstrated arthritis of the left knee 
that could be related to service or his service-connected 
left knee disorder, the Veteran was afforded an additional 
compensation examination in July 2008.  Additional X-ray 
studies were conducted and found to have no radiographic or 
physical evidence of arthritic complaints.  The Board finds 
that the July 2005 and July 2008 examination reports are more 
persuasive than the 2001 outpatient treatment record that 
referred to very early arthritis of the knee, with some 
minimal medial joint space narrowing.  The interpretations of 
the later X-ray studies, that arthritis is yet to be 
demonstrated in the Veteran's left knee, were performed for 
the specific purpose of ascertaining whether arthritis was 
present.  These interpretations, with the addendum of 2009, 
are found to be more compelling, given the specific nature of 
the investigation, than the outpatient treatment record that 
was not performed for such a specific purpose.  As such, the 
Board finds that arthritis of the left knee is not currently 
demonstrated.  A threshold element of a claim for 
compensation includes the existence of a current disability.  
As arthritis in the left knee has not been demonstrated, 
service connection is not warranted.  

It was noted that plica had been excised from the left knee, 
but this is considered to be part and parcel of the residuals 
of the left knee injury for which service connection has 
already been established, with a 20 percent award.  


ORDER

Service connection for left knee arthritis is denied.  


REMAND

The Veteran is also seeking service connection for a right 
knee disorder.  It is noted that, while arthritis of the 
right knee that has not been demonstrated of record is part 
of this claim, additional disability of the right knee, 
specifically chondromalacia patella has been noted on 
examination.  In a July 2008 examination and February 2009 
addendum to that examination report, the VA examiner stated 
that no opinion could be rendered regarding whether a right 
knee disorder is related to service without resort to 
speculation.  This opinion, however, appears to have been 
made without review of the service treatment records.  
Specifically, the July 2008 examination report states that 
there were no records reviewed that dated prior to the 
1990's.  The February 2009 addendum states that there was no 
records in the Veteran's claims folder describing an injury 
or treatment of a right knee injury.  This is not the case.  
The service treatment records show that the Veteran sustained 
an injury of the right knee in March 1982 and was diagnosed 
as having chondromalacia in both knees in December 1982.  
Chondromalacia was again diagnosed on recent examination by 
VA, but not related to service because it appears that the 
service treatment records were not reviewed prior to the 
opinion rendered.  As such, the instructions in the June 2007 
remand, that the Veteran's claims file should be thoroughly 
reviewed prior to rendering the opinion were not carried out 
in full.  A remand by the Board "confers on the Veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, the claim for service 
connection for a right knee disorder must be returned for 
additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of his right 
knee disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the 
right knee disorder is related to service.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


